Filing Date: 6/26/2020
Claimed Priority Dates: 7/31/2017 (US 15/664,315)
			     4/25/2014 (US 14/262,378)
Applicant(s): Ching et al.
Examiner: Marcos D. Pizarro

DETAILED ACTION
This Office action responds to the application filed on 6/26/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device recited in claim 3 including first and third semiconductor layers wherein both layers are upper layers, must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Specification
Claim 3 recites a device including first and third semiconductor layers wherein both layers are upper layers of the device.  The specification as originally filed fails to support these limitations in the claim.  Accordingly, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Dal (US 2012/0319211).

Regarding claim 1, van Dal (see, e.g., fig. 9B and 7D) shows all aspects of the instant invention including a semiconductor device comprising a first transistor comprising:
First and second source/drain features 406
A first fin structure 406 disposed between the source/drain features
A first gate structure 410 disposed over the fin structure
wherein:

The first source/drain feature is disposed on a first semiconductor layer 406a
The first semiconductor layer is disposed on a second semiconductor layer 404b
The second semiconductor layer is disposed on a third semiconductor layer 402a
A composition of the first semiconductor layer is different from the second semiconductor layer
Regarding claim 2, van Dal (see, e.g., fig. 9B) shows that the first 406a and third 402a semiconductor layers comprise silicon, and the second semiconductor layer comprises silicon germanium.
Regarding claim 11, van Dal (see, e.g., fig. 9B and 7D) shows all aspects of the instant invention including a semiconductor device comprising a first transistor comprising:
A first fin structure comprising:
A first bottom portion 402a
A first middle-portion 404b over the first bottom portion
A first top-portion 406a over the first middle portion
204 disposed along sidewalls of the first bottom 402a and middle 404b portions
A first gate structure 410 disposed over the first top portion
wherein:
The first bottom 402a and top 406a portions comprise a first semiconductor material
The first middle portion 404b comprises a second semiconductor material different from the first semiconductor material 
Regarding claim 12, van Dal (see, e.g., fig. 9B) shows the first material comprises silicon and the second material comprises silicon germanium.
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2006/0076625).

Regarding claim 16, Lee (see, e.g., fig. 4B) shows all aspects of the instant invention including a semiconductor device comprising a first transistor comprising:
A first fin structure comprising:
A first bottom portion 110
A first lower middle-portion 120 over the first bottom portion
A first upper middle-portion 140 over the first lower middle-portion
A first top portion 120 over the first upper middle-portion
A first gate structure 220 disposed over the first top portion of the fin
wherein (see, e.g., par. 0058):

The first bottom-portion 110 and the first upper middle-portion 140 comprise silicon
120 and the first top portion 120 comprise silicon germanium
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over van Dal in view of Okano (US 8237226).

Regarding claims 13 and 14, van Dal shows most aspects of the instant invention (see paragraph 9 above).  He, however, fails to show the device comprising a silicon germanium oxide on a side surface of the first middle portion.  Okano (see, e.g., col.5/ll.51-56), on the other hand, suggests doing so to improve the operating speed of van Dal’s transistor.
.
Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over van Dal in view of Lee.

Regarding claim 16, van Dal (see, e.g., fig. 9B) shows most aspects of the instant invention including a first transistor comprising:
A first fin structure comprising:
A first bottom portion 402a
A first lower middle-portion 404b over the first bottom portion
A first upper middle-portion 406a over the first lower middle-portion
A first gate structure 410 over the first upper middle-portion of the fin
wherein:
The first bottom portion 402a and the upper middle-portion 406a comprise silicon
The first lower middle-portion 404b comprises silicon germanium
Van Dal, however, fails to show the fin comprising a top portion over the upper middle-portion comprising silicon germanium.  Lee (see, e.g., par. 0066), on the other hand, teaches doing so to improve the performance of van Dal’s device.
Regarding claim 17, van Daal (see, e.g., fig. 9B) shows the first transistor comprising an isolation feature 204 disposed along sidewalls of the first bottom 402a, the first lower middle 404b, and the upper middle 406a portions.
Allowable Subject Matter
Claims 3-10, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
							
MDP/mdp
April 13, 2021